Citation Nr: 1546097	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 1975 and July 1979 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran presented sworn testimony at a hearing before the undersigned in July 2015.  A transcript of that hearing is of record.

The issues of entitlement to an initial rating in excess of 10 percent for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1131(West 2014); 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for tinnitus is warranted.  The Veteran has a current diagnosis of tinnitus, which his treating physician attributed to noise exposure.  See November 2010 Medical Records.  He reported that he was exposed to large caliber artillery and mortar rounds in service, and his service treatment records show that he was routinely exposed to hazardous noise in service.  See August 2010 VA Examination Report; see also February 1990 Reference Audiogram.  Thus in-service noise exposure is conceded.  Finally, he testified that his tinnitus had its onset in service, and has been recurrent since that time.  See Hearing Tr. at 5-6.  Even though his service treatment records are silent for reports of tinnitus in service, the Veteran is competent to give testimony concerning the onset of his tinnitus, and the Board finds his testimony credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, although an August 2010 VA examiner provided a negative nexus opinion, the Board notes that this opinion was based on the examiner's mistaken belief that the onset of the Veteran's tinnitus was after his separation from service.  Thus, the Board affords this opinion little probative value.  Therefore, as the most probative evidence of record demonstrates that the Veteran's tinnitus had its onset in service and has been chronic and recurrent since that time, service connection is warranted.  See 38 C.F.R. §§  3.303(b), 3.309(a) (with a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes); see also Fountain v. McDonald, 27 Vet. App. 258 (2015)(holding that tinnitus is a chronic disease subject to presumptive service connection).


ORDER

Service connection for tinnitus is granted.



REMAND

The Veteran's appeal with regard to the initial rating assigned for his service-connected cervical spine disability must remanded for the issuance of a Statement of the Case (SOC).  In a September 2013 rating decision, the RO granted service connection for cervical spine spondylosis and assigned a 10 percent disability rating.  In November 2013, the Veteran submitted a Notice of Disagreement (NOD) with the 10 percent evaluation assigned.  The RO has not issued an SOC.  As such, this issue must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative an SOC regarding the issue of entitlement to an initial rating in excess of 10 percent for service-connected cervical spine spondylosis.  He should be advised of the requirements to timely perfect an appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


